Judgment unanimously reversed on the law and the facts and a new trial ordered, with $50 costs to appellant to abide the event. Plaintiff was a watchman employed by a detective agency retained by defendant to guard defendant’s building. The building had a hay adjacent to a loading platform into which ’trucks were driven for loading and unloading. Plaintiff fell on a large grease spot which he said was on the floor of the bay. He claims that the spot existed for several months. Concededly the surface of the bay was not infrequently made slippery by oil and grease dropping from the trucks. At intervals efforts were made to remove each accumulation. We find plaintiff’s *847unsupported and contradicted testimony as to the location of this accumulation and the period it existed to be so vague and contrary to experience as to be against the weight of the evidence. Furthermore, the damages awarded, even after the substantial reduction by the trial court, are grossly excessive. Plaintiff is a victim of Paget’s Disease, a condition not attributable to the accident. He suffered no permanent injury from the accident and his present condition is the unfortunate consequence of the afore-mentioned disease. Concur — Breitel, J. P., Yalente, McNally, Stevens and Steuer, JJ.